United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SEVICE, POST OFFICE,
Hampton, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1900
Issued: February 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2014 appellant filed a timely appeal from an April 8, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
carpal tunnel syndrome of the right hand on January 21, 2014.
FACTUAL HISTORY
On February 19, 2014 appellant, then a 45-year-old clerk, filed a traumatic injury claim
alleging that she injured her hands on January 21, 2014 after pulling and pushing heavy

1

5 U.S.C. § 8101 et seq.

equipment, and lifting, and tossing heavy packages. She stopped work on February 5, 2014.
Appellant resigned from the employing establishment on April 25, 2014.
With her claim, appellant submitted a supplemental statement dated February 14, 2014
and a February 19, 2014 statement from the employing establishment. In her supplemental
statement, she explained that she went to the doctor on January 31, 2014 for pain in her right
hand and arm with numbness in her fingers at night. The physician told appellant that she had
carpal tunnel syndrome in the right hand due to overuse activity at work. The physician faxed
paperwork to the employing establishment recommending that appellant not push, pull, or throw
any packages over 10 pounds. Appellant was then told by her supervisor to work the cage, but
on February 5, 2014 she was told not to come in because there were too many individuals
working the cage. She was placed on sick leave on February 6, 2014 and told to inform the
employing establishment when she could return to full duty.
In the February 19, 2014 statement, the employing establishment’s customer services
manager noted that appellant was placed on sick leave after medical documentation was received
stating that she could not push, pull, or throw items greater than 10 pounds. She also noted that
on February 19, 2014 she gave appellant a Form CA-1 to fill out, and then realized it should have
been a Form CA-2 for occupational disease. When the manager tried to give appellant the Form
CA-2 appellant stated that she was told to complete a Form CA-1, and that appellant then refused
to accept the Form CA-2.
In a report of a January 31, 2014 visit to Riverside Mercury West, an assessment of right
carpal tunnel syndrome, possibly secondary to overuse activity at work was provided. The report
is devoid of information as to who provided the assessment.
In a February 3, 2014 note, Dr. Sohini Majumdar, a Board-certified family practitioner,
recommended that appellant not push, pull, or throw items or packages greater than 10 pounds
due to her current symptoms.
On February 24, 2014 OWCP advised appellant of the deficiencies in her claim and
requested that she submit additional factual and medical information. Appellant was afforded 30
days to submit the requested information.
In response, OWCP received a March 7, 2014 personal statement, and medical
documents from Riverside Mercury West. In a March 20, 2014 note, Dr. Majumdar advised that
appellant was seen on January 31, 2014 for right hand symptoms that had been going on for two
months. Onset of the symptoms by history appears to have been November 2013. Diagnosis
was right hand carpal tunnel syndrome secondary to over-use, including lifting, and transferring
heavy materials repeatedly. The January 31, 2014 office visit from Dr. Majumdar was included,
which contained a history of right hand pain of two-month duration and notes that she works at
the employing establishment for six months doing heavy lifting, transferring heavy materials,
and boxes. No prior right hand symptoms were noted. An assessment of right carpal tunnel
syndrome, possible secondary to overuse activity at work was provided.
By decision dated April 8, 2014, OWCP denied the claim on the grounds causal
relationship was not established.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that she actually experienced the employment incident at the time, place,
and in the manner alleged. Second, the employee must submit sufficient evidence, generally
only in the form of medical evidence, to establish that the employment incident caused a
personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.4
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.5 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.6 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.7 Neither the mere fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.8
ANALYSIS
OWCP accepted that appellant performed work duties on January 21, 2014 which
included pulling and pushing heavy equipment, and tossing heavy packages. However it denied
2

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

3

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

5

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

6

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

James Mack, 43 ECAB 321, 329 (1991).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

her claim on the grounds that the medical evidence failed to establish a causal relationship
between her reported activities and the diagnosed right carpal tunnel syndrome.
Dr. Majumdar evaluated appellant on January 31, 2014. She noted that appellant
presented with a history of right hand pain of two-month duration and that she worked at the
employing establishment for six months doing heavy lifting, transferring heavy materials, and
boxes. No prior right hand symptoms were noted. An assessment of right carpal tunnel
syndrome, possible secondary to overuse activity at work, was provided. The Board has held,
however, that an opinion that a condition is causally related because the employee was
asymptomatic before the injury is insufficient, without sufficient rationale, to establish causal
relationship.9 In this case, Dr. Majumdar has provided no medical rationale or explanation
sufficient to establish that the work conditions caused or contributed to appellant’s diagnosed
right-sided carpal tunnel condition. Furthermore, her opinion that it was possible that appellant’s
right carpal tunnel syndrome was possibly secondary to overuse activity at work is speculative or
equivocal in character and is of diminished probative value.10
The Board also notes that appellant claimed that she was injured on January 21, 2014, but
Dr. Majumdar noted a history of right hand pain of two months duration without explaining how
her present symptoms are causally related to work activity that had been ongoing for two
months. In her February 3 and March 20, 2014 notes, Dr. Majumdar fails to provide any medical
rationale as to how right hand carpal tunnel syndrome can develop secondary to over-use,
including lifting, and transferring heavy materials repeatedly as performed by appellant in a
specific incident. The Board has found that a physician must provide a narrative description of
the identified employment incident and a reasoned opinion on whether the employment incident
described caused or contributed to appellant’s diagnosed medical condition.11 For these reasons,
the Board finds that Dr. Majumdar’s reports are insufficient to establish appellant’s claim.
While Dr. Majumjar’s reports suggest a history more consistent with an injury occurring
over time, rather than in one shift,12 the employing establishment’s customer service manager
has indicated that appellant refused to complete a claim for occupational disease.13
In a report of a January 31, 2014 visit to Riverside Mercury West, an assessment of right
carpal tunnel syndrome, possibly secondary to overuse activity at work, was provided. The
report is devoid of information as to who provided the assessment. The Board finds that this
report is insufficient to establish appellant’s claim as medical reports lacking proper
identification do not constitute probative medical evidence.14
9

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

11

John W. Montoya, 54 ECAB 306 (2003).

12

See the definition of occupational disease provided in 20 C.F.R. § 10.5(q): “Occupational disease or Illness
means a condition produced by the work environment over a period of time longer than a single workday or shift.”
13

Appellant may submit a Form CA-2 and supporting medical evidence.

14

See D.D., supra note 10.

4

The Board finds that the medical evidence of record does not establish that appellant
sustained a medical condition causally related to her federal employment on January 21, 2014.
An award of compensation may not be based on surmise, conjecture nor speculation. Neither the
fact that appellant’s condition became apparent during a period of employment or the belief that
her condition was caused, precipitated, or aggravated by her employment, is sufficient to
establish causal relationship.15 Causal relationship must be established by rationalized medical
opinion evidence. As noted, the medical evidence is insufficient to establish appellant’s claim.
Consequently, OWCP properly found that she did not meet her burden of proof in establishing
her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

15

Supra note 9.

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained carpal tunnel syndrome of the right hand on January 21, 2014.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

